Citation Nr: 0626852	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-248 63A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of February 3, 1977 that assigned a 10 percent 
disability rating for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972 and from August 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, in which clear and unmistakable error (CUE) was not 
found in the February 1977 rating decision.  


FINDINGS OF FACT

1.  In a February 1977 rating decision, the RO assigned a 10 
percent disability rating, effective March 1976.  The veteran 
did not appeal that decision, and it became final.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law in the February 1977 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable mind could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Clear and unmistakable error in the September 1977 rating 
decision has not been established.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board notes that the VCAA is not applicable 
claims alleging CUE.  The U.S. Court of Appeals for Veterans 
Claims has determined that an assertion of CUE is not a 
conventional claim.  Instead, a CUE claimant is collaterally 
attacking a previous, final decision.  Given the nature of a 
claim to revise an earlier, final RO decision based upon CUE, 
no notification as to additional evidentiary development of 
the record is at issue, since, as discussed below, the 
evaluation of such a claim is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  Moreover, the Court has held that "as a matter 
of law, the VCAA is inapplicable to CUE claims."  Sorakubo 
v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to interpretation of law).

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  A final 
decision may, however, be reversed or amended where evidence 
establishes that it was the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.105(a).  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  Id.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable mind could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the following three-prong test is used:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; (2) the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Russell v. Principi, 3 Vet. App. 310, 313-
4 (1992).  

Service connection for high frequency hearing loss with 
tinnitus was established in November 1972, and the RO 
assigned a noncompensable disability evaluation under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6297 (1972).  In a 
February 1977 rating decision, the RO assigned a 10 percent 
disability evaluation for tinnitus, under 38 C.F.R. § 4.87 DC 
6260 (1976).  The record reflects the veteran was notified of 
the February 1977 decision the same month and did not submit 
a notice of disagreement as to the prior determination.  
Therefore, the February 1977 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).  

In January 2003, the veteran's representative raised a claim 
for separate ratings for tinnitus of each ear, stating that 
it was their interpretation that Diagnostic Code 6260 
required separate 10 percent ratings for each ear.  The 
representative then stated, "Please institute a corrected 
rating decision with effective date as the same original 
one."  

The veteran maintains that the Rating Schedule in effect at 
the time of the February 1977 rating decision did not mandate 
a combined evaluation for tinnitus affecting both ears, and 
that Diagnostic Code (DC) 6260 allows for a 10 percent 
evaluation for each ear.  In a rating action dated in January 
2003, the RO denied the veteran's claim, noting that, under 
DC 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

Under DC 6260, in effect prior to June 10, 1999, a maximum 10 
percent rating was assigned for tinnitus that was persistent 
as a symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a, DC 6260 (1976).  Although the law is clear 
that a determination that there was CUE in a previous 
decision must be made based upon the record and law that 
existed at the time of the prior adjudication, the Board 
notes that the rating criteria for tinnitus have been amended 
twice.  From June 10, 1999 to June 12, 2003, DC 6260 provided 
that, if tinnitus is shown to be recurrent, a maximum 10 
percent evaluation is warranted.  As of June 13, 2003, DC 
6260 provides that a 10 percent evaluation is warranted for 
tinnitus which is recurrent.  Note 2 states that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  See also VAOPGCPREC 2-2003 (May 22, 2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Citing U.S. Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  The Federal Circuit found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
DC 6260 was plainly erroneous or inconsistent with the 
regulations and concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  As 
such, the Board finds that clear and unmistakable error in 
the RO's February 1977 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law in the February 
1977 rating decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Therefore, the 
veteran's claim must be denied. 


ORDER

The February 1977 rating decision which granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
was not based upon clear and unmistakable error in failing to 
assign a separate 10 percent rating for tinnitus claimed as 
present in each ear; thus, the claim for that benefit is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


